                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             SPARTANBURG DIVISION

Earl Gavin,                      )               Case No. 7:18-cv-00523-DCC
                                 )
                 Plaintiff,      )
                                 )
v.                               )                          ORDER
                                 )
Trans Union LLC,                 )
                                 )
                 Defendant.      )
________________________________ )

       This matter is before the Court on Defendant’s Motion to Dismiss. ECF No. 28.

Plaintiff filed a Response in Opposition, and Defendants filed a Reply. ECF Nos. 32, 24.

In accordance with 28 U.S.C. §636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this

matter was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial

proceedings and a Report and Recommendation (“Report”). On September 24, 2018,

the Magistrate Judge issued a Report recommending that the Motion to Dismiss be

granted. ECF No. 108. The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report and the serious consequences if she failed

to do so. Plaintiff filed objections, and Defendant filed a Reply. ECF Nos. 111, 113.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       In his objections, Plaintiff raises for the first time that he submitted letters to

Defendant that were not included in the response to his request for his full credit file.

Accordingly, because Plaintiff has identified what information is actually missing from

what he received from Defendant, the Court finds this action is distinguishable from the

line of cases cited by the Magistrate Judge. However, Defendant and the Magistrate

Judge are correct that, as it currently stands, Plaintiff’s Amended Complaint fails to state

a claim upon which relief can be granted.

       Therefore, the Magistrate Judge's Report is adopted as modified and the Motion

to Dismiss is GRANTED.        The Amended Complaint is dismissed without prejudice.

Plaintiff is granted until April 22, 2019, to file a Second Amended Complaint, failing which

the case will be dismissed. This deadline will not be extended.




                                             2
             IT IS SO ORDERED.

                                                       s/Donald C. Coggins, Jr.
                                                       United States District Judge
March 25, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
